



EXHIBIT 10.1




WGL Holdings, Inc.
2016 Omnibus Incentive Compensation Plan
ROE Performance Units (FY 2019 Series) Award
Terms and Conditions


This document sets forth the terms and conditions related to the FY 2019 Series
grant of performance unit awards under the WGL Holdings, Inc. 2016 Omnibus
Incentive Compensation Plan. The following terms have the meanings ascribed
below:


“ALA” means AltaGas Ltd., the parent company of the Company.


“Award Agreement” means the agreement between an award recipient and WGL
Holdings, Inc. relating to the grant of Performance Units subject to the terms
of the WGL Holdings, Inc. 2016 Omnibus Incentive Compensation Plan and this
document.


“Cause” shall have the meaning given to such term in the WGL Holdings, Inc. and
Washington Gas Light Company Change in Control Severance Plan for Certain
Executives for any person who is a participant in such plan. For any other
person, cause shall mean gross misconduct and/or poor job performance, where
gross misconduct includes any inappropriate and/or illegal behavior, including
but not limited to a violation of a Company policy or rule such as the employee
conflict of interest policy or the Company or DOT Drug and Alcohol Policies,
insubordination, dishonesty, destruction, theft or misuse of Company property,
excessive unexplained or unexcused absenteeism or violation of Company security,
and poor job performance is a failure to perform one’s job in a satisfactory and
appropriate manner, where such failure is caused by willful misconduct.


“Change in Control” shall have the meaning given to such term in the Plan.


“Change in Control Policy” means the WGL Holdings, Inc. and Washington Gas Light
Company Change in Control Policy.


“Company” means WGL Holdings, Inc., a Virginia corporation.


“Disability” means such physical or mental condition that renders the
Participant unable to engage in any substantially gainful activity for an
Employer such that the Participant would be eligible for disability benefits
under the Employer’s long term disability plan or is determined to be disabled
by the Social Security Administration.


“Employer” means the Company and all entities treated as a single employer under
Internal Revenue Code section 414(b), (c), (m), or (o).




1



--------------------------------------------------------------------------------





“Participant” means a person that has been awarded Performance Units subject to
the terms and conditions set forth in this document and the WGL Holdings, Inc.
2016 Omnibus Incentive Compensation Plan.


“Pension Plan” means the Washington Gas Light Company Employees’ Pension Plan.


“Performance Period” means October 1, 2018 through September 30, 2021.


“Performance Units” means the performance units awarded pursuant to an Award
Agreement.


“Plan” means the WGL Holdings, Inc. 2016 Omnibus Incentive Compensation Plan.


“Retirement” means a Participant’s separation from service with an Employer,
other than an involuntary separation from service with Cause, that occurs: (A)
on or after the date on which the Participant attains age 65; or (B) on or after
the date on which the Participant attains age 55 and 10 years of continuous
service with an Employer; or (C) on or after the date on which the Participant
reaches 30 years of “accredited service” under the Pension Plan; or (D) on or
after the date on which the combination of the Participant’s age and “accredited
service” under the Pension Plan reach 90.


The Plan provides a complete description of the terms and conditions governing
the Performance Units. If there is any inconsistency between the terms of this
document and the terms of the Plan, the Plan’s terms shall completely supersede
and replace the conflicting terms of this document. All capitalized terms have
the meanings ascribed to them in the Plan, unless otherwise indicated herein.


1.Value of Performance Units. Each Performance Unit represents and has a value
equal to one dollar.


2.Performance Units Payout and Performance Measures.
The number of Performance Units earned is based upon two factors: the Company’s
Return on Equity (ROE) Ratio and the relative total shareholder return (TSR) of
ALA. The number of Performance Units granted is first multiplied by the ROE
Adjustment Factor (as defined in subsection 2.A, below) and then by the ALA
Performance Factor (as defined in subsection 2.B, below).


A.
The ROE Ratio is measured by the following ratio:



ROE Ratio     =    Average Consolidated Non-GAAP ROE
Weighted Average Utility Authorized ROE


“Averaged Consolidated Non-GAAP ROE” means the average of the Company’s actual
non-GAAP ROE, which is a measurement of the ROE of WGL Holdings as a
consolidated entity, for the three fiscal years in the Performance Period. The
Company determines consolidated non-GAAP earnings by adjusting GAAP net income
for certain operating earnings and/or losses (non-


2



--------------------------------------------------------------------------------





GAAP adjustments). Non-GAAP adjustments are determined under the Company’s
non-GAAP policy. This amount of consolidated non-GAAP earnings is then divided
by average GAAP equity as adjusted for items included as non-GAAP adjustments.
“Weighted Average Utility Authorized ROE” means the weighted average ROE allowed
by our three commissions in Maryland, Virginia and the District of Columbia for
the three years in the Performance Period. The ROE is weighted using the average
rate base by jurisdiction for each year. Any change in the ROE allowed by the
three commissions is prorated in the year in which the new rates are effective.
The percent of Performance Units earned pursuant to this Section 2 (the “ROE
Adjustment Factor”) is determined based on the following chart:


Company’s ROE Ratio
ROE Adjustment Factor
120%
200%
110%
150%
100%
100%
90%
50%
Below 90%
0%



Interpolation shall be used to determine the percent of target award earned in
the event the Percentile Rank does not fall directly on one of the ranks listed
in the foregoing chart.


Notwithstanding anything in the foregoing, in the event of any acquisition or
disposition of shares and/or assets involving ALA and/or its subsidiaries or any
other form of disposition, transfer, monetization, restructuring or financing
involving ALA or one or more of its subsidiaries including through joint venture
arrangements, spin outs or otherwise, measurement of actual results for ROE
Ratio and the ROE Adjustment Factor for the Performance Period may be adjusted
accordingly such that the measurement of both actual results and the target are
consistently calculated over the Performance Period. Such adjustments being at
the discretion of, and must be approved by, the Washington Gas Light Company
Board of Directors and, for so long as WGL Holdings, Inc. remains in existence,
the WGL Holdings, Inc. Board of Directors.


B.The ALA Performance Factor is based upon ALA’s Total Shareholder Return (as
defined below), as compared to the following two groups in equal weighting: (i)
the S&P/TSX Composite Index (excluding organizations with market capitalization
less than $2 billion), and (ii) ALA’s Peer Group set out in the most recent
Management Information Circular prior to the last day of the Performance Period.


The determination of Total Shareholder Return of ALA and of each issuer in the
peer group (each, an “Issuer”) is described below.


Total Shareholder =    Change in Stock Price + Dividends Paid     
Return                         Beginning Stock Price




3



--------------------------------------------------------------------------------





“Beginning Stock Price” means the average of the closing prices as reported on
the Toronto Stock Exchange (TSE) of one share of common stock of the Issuer for
the twenty (20) trading days ending immediately prior to the first calendar day
of the Performance Period. “Ending Stock Price” means the average closing price
of one share of common stock of the Issuer for the last twenty (20) trading days
of the Performance Period. “Change in Stock Price” means the difference between
the Beginning Stock Price and the Ending Stock Price. “Dividends Paid” means the
total of all dividends paid on one share of common stock of the Issuer during
the Performance Period, provided that dividends shall be treated as though they
are reinvested in additional shares of common stock of the Issuer each month on
the declared payment date using a reinvestment price of the average of the
closing prices for the twenty (20) trading days immediately preceding the
payment date and the calculation of Dividends Paid in subsequent months shall
include dividends paid on such additional shares.


“ALA’s TSR Performance” shall be determined by listing from highest Total
Shareholder Return to lowest Total Shareholder Return each company in the peer
group (excluding ALA) and determining ALA’s positioning by interpolating the ALA
TSR positioning within the ranked peers. The ALA Performance Factor is
determined based on the following chart:


ALA’s TSR Performance
ALA Performance Factor
75th or above
120%
50th 
100%
Below 25th
80%



Interpolation shall be used to determine the percent of target award earned in
the event the Percentile Rank does not fall directly on one of the ranks listed
in the foregoing chart.


In no event, however, will the resulting payout be more than 200% of the target
award.


Notwithstanding anything in the foregoing to the contrary, in the event of a
Change in Control, the number of Performance Units earned pursuant to this
Section 2 shall be determined in accordance with the Change in Control Policy.


3.Eligibility for Payment of Earned Performance Units.


(a)    Continuous Employment through End of Performance Period. Except as
provided below, and subject to the provisions of Section 3(b), relating to
Retirement during the Performance Period, and Section 3(c), relating to a Change
in Control during the Performance Period, a Participant shall be eligible for
payment of earned Performance Units, as specified in Section 2, only if the
Participant is employed on the date of grant of the award with respect to such
Performance Units and is continuously employed with the Employer through the end
of the Performance Period. For the sake of clarity, transfers of employment
between one or more Employers where service is continuous shall be considered
continuous employment with the Employer for the purposes of the Award Agreement.
Notwithstanding the foregoing, (i) a Participant who is an employee of an
Employer will not be eligible for the payment of earned


4



--------------------------------------------------------------------------------





Performance Units if at any time during the Performance Period the Participant
has been demoted to a position that is below the most junior management position
that was eligible for an award of performance shares and/or performance units as
of the date that this award was granted, and (ii) a Participant shall not be
eligible for payment of earned Performance Units if he or she is suspended from
employment with the Employer as of the date of the end of the Performance
Period.


(b)    Retirement during Performance Period. Notwithstanding anything contained
in Section 3(a), and subject to the provisions of Section 3(c), relating to a
Change in Control, if a Participant separates from service prior to the end of
the Performance Period as a result of Retirement, such Participant shall be
eligible for payment of that proportion of the number of Performance Units
earned under Section 2 for such Performance Period that his or her number of
full months of employment or service during the Performance Period bears to the
total number of months in the Performance Period. Further, subject to the
provisions of Section 4, if a Participant separates from service with the
Employer prior to the end of the Performance Period for any other reason,
including voluntary or involuntary termination, death, or disability, the
Committee (the “Committee”) appointed by the Washington Gas Light Company Board
of Directors and, for so long as WGL Holdings, Inc. remains in existence, the
WGL Holdings, Inc. Board of Directors, in its sole discretion, may determine
that the Participant (or, in the case of the death of the Participant, the
designated beneficiary or estate) shall be eligible for that proportion of the
number of Performance Units described in the immediately preceding sentence.


(c)    Change in Control during Performance Period. Notwithstanding the above,
in the event of a Change in Control, if awards are assumed, continued, or
substituted by the continuing legal entity, (i) a Participant who remains
continuously employed throughout the Performance Period, (ii) a Participant who
experiences a “qualifying termination” as defined in the Change in Control
Policy within 24 months after a Change in Control, and (iii) a Participant who
Retires on or after the date of the Change in Control, are eligible for payment
of earned Performance Units, as specified in Section 2, prorated in the event of
Retirement as described in Section 3(b). In the event of a Change in Control, if
awards are not assumed, continued, or substituted, (i) a Participant who remains
continuously employed through the Change in Control, and (ii) a Participant who
Retires on the date of the Change in Control, are eligible for payment of earned
Performance Units, as specified in Section 2. A Participant who Retires prior to
the Change in Control shall be eligible to receive a proportional number of
Performance Units, calculated in accordance with Section 3(b).


4.Form and Timing of Delivery of Performance Units. Delivery of earned
Performance Units to the Participant shall be made upon the earliest of the
three payment dates set forth below.


(a)    Specified Date. The fourth quarter of the 2021 calendar year.


(b)    Separation from Service. Upon the Participant’s separation from service
(as defined in Internal Revenue Code section 409A) due to the Participant’s
qualifying termination


5



--------------------------------------------------------------------------------





as defined in the Change in Control Policy within 24 months after a Change in
Control (a “Qualifying Termination”).


(c)    Change in Control. Upon a Change in Control that satisfies the definition
of such term in Internal Revenue Code section 409A (“409A-Compliant Change in
Control”), but only if the award is not assumed, continued, or substituted by
the surviving legal entity with respect to such Change in Control.


In the event payment is made pursuant to the Participant’s Qualifying
Termination or 409A-Compliant Change in Control, such payment shall be made
within ninety (90) days following such Qualifying Termination or 409A-Compliant
Change in Control, as applicable. Notwithstanding anything herein to the
contrary, distributions may not be made to an individual who is a Key Employee
(as defined below) as of his or her Qualifying Termination before the date which
is six (6) months after the date of the Key Employee’s Qualifying Termination
(the “Key Employee Delay Period”). Any payments that would otherwise be made
during this period of delay shall be accumulated and paid in the calendar month
following the last day of the Key Employee Delay Period. For purposes of this
award, Key Employee means an employee who, as of December 31st of a calendar
year, meets the requirements of Internal Revenue Code section 409A(a)(2)(B)(i)
to be treated as a “specified employee” of the Company, i.e., a key employee (as
defined in Internal Revenue Code section 416(i)(1)(A)(i), (ii) or (iii) applied
in accordance with the regulations thereunder and disregarding Internal Revenue
Code section 416(i)(5)). If the Participant meets the criteria in the preceding
sentence, he or she will be considered a Key Employee for purposes of the Plan
and this Award for the 12-month period commencing on the next following April 1.


Delivery of earned Performance Units to the Participant shall be made in cash.
6.Tax Withholding. The Company may deduct or withhold, or require the
Participant or the Participant’s beneficiary to remit to the Company or its
affiliates, an amount sufficient to satisfy federal, state, and local taxes,
domestic or foreign, required by law or regulation to be withheld with respect
to any taxable event arising as a result of an award of Performance Units.


7.Limitations on Transferability. Except as otherwise provided by the Plan or by
the Committee, the Participant’s rights to Performance Units may not be sold,
transferred, pledged, assigned, or otherwise alienated or hypothecated, other
than by will or by the laws of descent and distribution. The Participant’s
rights under an Award Agreement shall be exercisable during the Participant’s
lifetime only by the Participant or the Participant’s legal representative.


8.Beneficiary Designation. The Participant may, from time to time, name any
beneficiary or beneficiaries (who may be named contingently or successively) to
whom any benefit under an Award Agreement is to be distributed in case of his or
her death before he or she receives any or all of such benefit. Each such
designation shall revoke all prior designations by the Participant, shall be in
a form prescribed by the Company, and will be effective only when filed by the
Participant in writing with the Secretary of the Company during the
Participant’s


6



--------------------------------------------------------------------------------





lifetime. In the absence of any such designation, benefits remaining unpaid at
the Participant’s death shall be paid to the Participant’s estate.


9.No Right to Continued Employment or Service. Neither the Plan nor an Award
Agreement shall be construed as giving the Participant or any employee or any
person the right to be retained in the employ or service of the Company or any
of its subsidiaries nor shall it interfere in any way with the right of the
Company or any of its subsidiaries or affiliates to terminate the Participant’s
employment or service at any time.


10.Successors and Assigns. All obligations of the Company and any of its
subsidiaries under the Plan and an Award Agreement, with respect to an award of
Performance Units, shall be binding on any successor to the Company, whether the
existence of such successor is the result of any direct or indirect purchase,
merger, consolidation, reorganization or otherwise of the business and/or assets
of the Company.


11.Administration. Award Agreements and the rights of Participants are subject
to all the terms and conditions of the Plan, as the Plan may be amended from
time to time, as well as to such rules and regulations as the Committee may
adopt for administration of the Plan. The Committee is authorized to administer,
construe, and make all determinations necessary or appropriate to the
administration of the Plan and any Award Agreement, all of which shall be
binding upon the Participant. Any inconsistency (other than an inconsistency
related to treatment of the award in connection with the Merger) between Award
Agreements and the Plan shall be resolved in favor of the Plan.


12.Amendment and Termination of the Plan. The Plan may be amended or terminated
by the Board of Directors of the Company (or its successor) without stockholder
approval unless the Board seeks to increase the number of shares of common stock
subject to the Plan or stockholder approval is required by law or regulation or
under the rules of any stock exchange or automated quotation system on which the
common stock is then listed or quoted. Stockholder approval will not be deemed
to be required under laws or regulations that condition favorable tax treatment
on such approval, although the Board may, in its discretion, seek stockholder
approval in any circumstances in which it deems such approval advisable.


13.Severability. If any portion of the Award Agreement or the terms and
conditions set forth in this document are declared invalid or unenforceable by a
court or governmental authority of competent jurisdiction, such declaration
shall not affect the validity or enforceability of any remaining portion, which
such remaining portion(s) shall remain in full force and effect as if the Award
Agreement and/or this document had been agreed to with the invalid or
unenforceable portion(s) eliminated.


14.Miscellaneous. If the Performance Period ends on a non-trading day, the
Performance Period will be deemed to end on the immediately preceding trading
day. If the day for any other action to be taken falls on a non-business day for
the Company, the period for taking such action will extend through the Company’s
next business day.




7



--------------------------------------------------------------------------------





























8

